Citation Nr: 0711741	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased rating for the residuals of an 
injury of the right knee, currently evaluated as 20 percent 
disabling.  

2.	Entitlement to an increased rating for a generalized 
anxiety disorder, with headaches, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to August 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in October 2006.  At that time, the issues 
regarding service connection for sleep apnea and an effective 
date earlier than December 19, 2003 for an award of 30 
percent for an anxiety disorder, with headaches, were 
withdrawn.  In addition, at this time the veteran and his 
representative indicated disagreement with the 30 percent 
evaluation for a generalized anxiety disorder, with 
headaches, that had recently been continued by the RO.  This 
issue has not been addressed by the RO, but is before the 
Board for appellate consideration.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing on appeal, the veteran testified that his 
right knee disorder had significantly worsened in severity 
since the most recent VA compensation examination in March 
2004.  Accordingly, the Board finds that an orthopedic 
examination should be scheduled.

By rating decision dated in March 2006, the RO confirmed and 
the 30 percent evaluation assigned for the veteran's 
generalized anxiety disorder, with headaches.  The veteran 
and his representative, at his hearing before the undersigned 
in October 2006, submitted a notice of disagreement to 
evaluation.  This issue has not been addressed by the RO, but 
is before the Board for appellate consideration.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.	The appellant should be scheduled for 
VA orthopedic examination to determine 
the current extent of his right knee 
disorder.  The appellant's claims file 
must be made available to the VA 
examiner for review in connection with 
the examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  
The examiner must provide a thorough 
description of the appellant's 
service-connected disorder and render 
objective clinical findings concerning 
the severity of the disability, to 
include observations of pain on 
motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any.  The examiner 
must then render an opinion concerning 
the effect of the appellant's service-
connected disability on his ordinary 
activity and his ability to procure 
and maintain employment.  The examiner 
should provide complete rationale for 
all conclusions reached.

2.	Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  
The RO/AMC should issue the relevant 
statement of the case for the claim of 
an increased rating in excess of 30 
percent for generalized anxiety 
disorder, with headaches, pursuant to 
Manlincon v. West, 12 Vet. App. 238 
(1999).   The veteran should be given 
an opportunity to respond to the 
Supplemental Statement of the Case 
prior to returning the case to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



